Citation Nr: 1142489	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  07-31 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a heart disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the Hartford RO in Newington, Connecticut.  Although the Veteran's claim was initially addressed as a claim for service connection, the Veteran provided clarification, and the claim was then properly addressed as a claim for compensation benefits pursuant to 38 U.S.C. § 1151.  

The Board remanded the case for further development in April 2011.  That development was completed, and the case has since been returned to the Board for appellate review.


REMAND

The Veteran contends that he is entitled to compensation pursuant to 38 U.S.C. § 1151 for complications of heart surgery performed in January 2006.  In particular, he has asserted that he developed a staph infection as a result of the procedure.

The Veteran's representative submitted a brief in March 2011 in which he asserted that VA should obtain quality assurance records from the VA Medical Center (VAMC) where the Veteran had his heart surgery.  In Hood v. Shinseki, 23 Vet. App. 295 (2009), the United States Court of Appeals for Veterans Claims (Court) held, in part, that the Board should consider whether it may review quality-assurance records in order to determine if VA has complied with the statutory and regulatory provisions governing the confidentiality of quality assurance activities.  VA's General Counsel subsequently issued a precedential opinion holding that Section 5103A of title 38, United States Code, requires agencies of original jurisdiction and the Board to make reasonable efforts to request from VHA any quality-assurance records or documents that are relevant to a claim, provided the claimant furnishes information sufficient to locate the records or documents, and, if VHA denies access to the records and documents on the basis that they are protected by section 5705 and implementing regulations, to appeal VHA's denial
to the Office of the General Counsel (OGC) under 38 C.F.R. § 17.506.  Under 38C.F.R. § 17.508(c), any quality-assurance record or document, whether confidential and privileged or not, may be provided to the General Counselor any
attorney within OGC, wherever located.   If VHA and OGC conclude that the records and documents are protected by section 5705 and implementing
regulations, VA may not consider them and rely on them in the adjudication of
the claim.  If VHA or OGC concludes that the records and documents are not confidential and privileged, VA may consider them in adjudicating the claim. See VAOPGCPREC 1-2011. 

As previously noted, the Veteran's representative has specifically requested that quality assurance be obtained.  However, it does not appear that an attempt has been made to determine whether such records exist or can be used in the adjudication of the claim.  Therefore, a remand is necessary.  

Accordingly, the case is REMANDED for the following action: 

1.  In accordance with VAOGCPREC 1-2011, the RO/AMC should undertake appropriate development to determine whether there are quality assurance records relevant to the Veteran's heart surgery performed in January 2006 and his development of a staph infection.  

If there are no such records, the RO/AMC should document such a finding.  If there are quality assurance records, appropriate steps should be made to determine whether they are privileged or whether they might be released for use in the adjudication of the claim. 

2.  The RO/AMC should undertake any additional development it determines to be warranted. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011). 



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


